Case 4:17-cr-20657-MFL-SDD ECF No. 125, PageID.759 Filed 12/10/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                    Case No. 17-cr-20657
                                                    Hon. Matthew F. Leitman
v.

D1, TAVARAS WARREN,

     Defendant.
__________________________________________________________________/

                ORDER DENYING DEFENDANT’S
       MOTION TO ALTER OR AMEND JUDGMENT (ECF No. 123)

      On March 27, 2019, Defendant Tavaras Warren pleaded guilty in this Court

to committing a Hobbs Act robbery in violation of 18 U.S.C. § 1951 and to

discharging a firearm during and in relation to a crime of violence in violation of 18

U.S.C. § 924(c). (See Plea Agreement, ECF No. 91.) On June 27, 2019, the Court

sentenced Warren to 20 months in prison on the Hobbs Act robbery conviction and

120 months on the firearm discharge conviction, to be served consecutively to the

20-month sentence for the robbery conviction. (See Judgment, ECF No. 98.)

      On June 18, 2020, Warren filed a motion to vacate his sentence under 28

U.S.C. § 2255 (the “Motion to Vacate”). (See Mot., ECF No. 116.) The Court denied

that motion in a written order on September 30, 2020. (See Order, ECF No. 122.) In

that order, the Court explained that Warren’s claims were barred by directly

                                          1
Case 4:17-cr-20657-MFL-SDD ECF No. 125, PageID.760 Filed 12/10/20 Page 2 of 2




applicable Sixth Circuit precedent. (See id.) The Court also denied Warren a

Certificate of Appealability. (See id., PageID.740.)

       Warren has now filed a motion to alter or amend judgment. (See Mot., ECF

No. 123.) In Warren’s new motion, he argues that the Court erred when it denied

the Motion to Vacate without giving him an opportunity to file a reply brief. (See

id., PageID.742.) And Warren sets forth the arguments that he would have made in

that brief. (See id.)

       The Court has carefully reviewed Warren’s new motion and the arguments

presented in that motion. It concludes that Warren’s motion to vacate his sentence

remains barred by binding Sixth Circuit authority. Accordingly, the Court DENIES

Warren’s motion to alter or amend judgment (ECF No. 123), and the Court is not

persuaded that a Certificate of Appealability should be issued.

       IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
Dated: December 10, 2020               UNITED STATES DISTRICT JUDGE

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on December 10, 2020, by electronic means and/or
ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764



                                          2
